t c memo united_states tax_court robert e and judith c dansby petitioners v commissioner of internal revenue respondent docket no filed date robert e and judith c dansby pro_se alysse b grossman for respondent memorandum findings_of_fact and opinion swift judge respondent determined a dollar_figure deficiency in petitioners’ joint federal_income_tax and a penalty under sec_6662 among the adjustments made in respondent’s notice_of_deficiency and challenged in petitioners’ petition was the taxability to petitioner robert e dansby petitioner of unreported early distributions petitioner received from his individual_retirement_account petitioners have raised a new issue as to whether a closely_held_corporation qualified as an s_corporation and if so whether alleged corporate losses are allocable to petitioner to offset the unreported income raised in respondent’s notice_of_deficiency at this time the only issue addressed is whether the corporation in filed with respondent a form_2553 election by a small_business_corporation unless otherwise noted references to sections are to the internal_revenue_code applicable to the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact on audit respondent determined among other things that petitioners had not reported for taxable_income of dollar_figure in distributions petitioner received from an individual_retirement_account ira on date respondent’s notice_of_deficiency was mailed to petitioners on date petitioners filed their petition challenging the taxability of the ira_distributions and the penalties shortly before the date scheduled trial herein petitioners and respondent negotiated a tentative settlement of the issues raised in petitioners’ petition on date however petitioners raised a new issue involving alleged losses of edgenics inc edgenics an alleged s_corporation in which petitioner claimed to have an ownership_interest petitioners claimed that edgenics realized significant losses and that the losses should flow through to petitioner as owner of edgenics and offset the unreported ira_distributions in view of the tentative settlement of the original issues and in view of the new issue raised by petitioners the date trial was continued and the parties were directed to develop facts relating to the alleged s_corporation status of edgenics before addressing the issue as to whether edgenics realized losses and if so what losses may be allocable to petitioner on date an evidentiary hearing was held relating to the s_corporation issue after the hearing petitioner and respondent spent a number of months discussing a possible resolution of this issue in the spring of the parties notified the court that the issue could not be resolved administratively the parties now ask us to decide whether edgenics in timely applied to respondent for s_corporation status the facts relevant to this issue as established by the parties’ stipulations and at the date evidentiary hearing are as follows on date petitioner e-mailed his attorney stafford w thompson of red bank new jersey and asked mr thompson to file papers necessary to incorporate in delaware a company by the name of edgenics as a c_corporation with two named shareholders petitioner and anil kukreja with authorization to issue big_number shares of stock and with a corporate address of delaware ave kenner louisiana on date a corporation by the name of edgenics was incorporated as a delaware corporation with a corporate address of arch street philadelphia pennsylvania and edgenics was authorized to issue big_number shares of stock on date petitioner’s attorney mailed a letter on behalf of edgenics and petitioner seeking authorization for edgenics to be licensed to do business in new jersey in the date letter petitioner’s attorney states that edgenics’s employee federal i d no will be forwarded when it is received included with the date letter was an application signed by petitioner and also dated date for edgenics to do business in new jersey on the application edgenics’s federal i d number is expressly asked for but no number is provided on date petitioner’s attorney faxed to respondent on behalf of edgenics a form ss-4 application_for employer_identification_number signed by petitioner and dated date the form indicates that edgenics was a regular c_corporation on the date fax cover sheet petitioner’s attorney requests that respondent please issue a federal identification_number as soon as possible in respondent’s records the above date form ss-4 is the first entry or record involving edgenics in date respondent issued to edgenics e i no in date edgenics amended its articles of incorporation to increase the number of authorized shares of stock from big_number to million in date edgenics filed with respondent a form_1120 u s_corporation income_tax return for the return for shows petitioner as owner of percent of edgenics’s common_stock in date edgenics filed with respondent a form_1120 for the return for shows petitioner as owner of percent of edgenics’s common_stock respondent’s records do not reflect that edgenics ever filed with respondent a form_2553 to apply for s_corporation status or that respondent ever processed or received a form_2553 on behalf of edgenics petitioners timely filed with respondent their individual joint federal_income_tax return upon audit respondent determined among other adjustments that petitioners failed to report as taxable_income the dollar_figure petitioner received from his ira opinion generally a taxpayer bears the burden to prove timely filing of an election to be treated as an s_corporation rule a smith v commissioner tcmemo_1994_270 affd without published opinion 81_f3d_170 9th cir generally for an s_corporation_election to be valid for a year there must have been filed on behalf of the corporation that meets certain requirements not relevant here a form_2553 on or before the 15th day of the third month of the year for which s_corporation status is sought sec_1362 and b sec_1_1362-1 sec_1_1362-6 income_tax regs the form_2553 is to be signed by all shareholders of the corporation once a corporation qualifies as an s_corporation its taxable status continues unless the corporation revokes its s election sec_1362 before enactment of the small_business job protection act of sbjpa publaw_104_188 110_stat_1755 late s elections were invalid for all years see horchem v commissioner tcmemo_1980_209 since enactment of the sbjpa if a corporation files late a form_2553 otherwise free of defect the s election will be valid beginning for the year following the year in which the late election is filed sec_1362 and sec_1_1362-6 income_tax regs sec_1362 and as amended by sbjpa sec 110_stat_1779 is effective for and thereafter under sec_1362 and f as amended in respondent may exercise discretion to treat as valid s elections that are untimely that have not been filed or that inadvertently omit some shareholder consents or other requested information effective for and thereafter petitioner asserts that in june of he personally obtained edgenics’s e i number over the telephone from respondent’s local new jersey office added the e i number to a form_2553 and on date signed the form_2553 as president and shareholder of edgenics and mailed it to respondent on behalf of edgenics however the form_2553 that petitioner placed in evidence shows an employer_identification_number for edgenics of and petitioner as owning million shares of edgenics stock suggesting that the form_2553 was not prepared in but at the earliest in the summer of respondent’s records indicate that edgenics’s e i no was not issued until date and edgenics was not authorized to issue more than big_number shares of stock until date respondent’s records show no evidence that a form_2553 on behalf of edgenics was ever processed or received in petitioner had hired an attorney to handle the incorporation of edgenics and likely would have had the attorney call respondent’s office to obtain an e i number and file the form_2553 with respondent nothing in petitioner’s attorney’s file which is in evidence corroborates that a form_2553 was ever mailed to respondent on behalf of edgenics petitioner alleges that he filed edgenics’s and corporation federal_income_tax returns as though edgenics were a c_corporation only because edgenics had not yet received an answer from respondent with regard to edgenics’s application_for s_corporation status petitioner offered into evidence two documents which petitioner alleges were attached to edgenics’s and corporation federal_income_tax returns and which state essentially as follows edgenics has not received a determination regarding its sub-chapter s status however we understand that we cannot file a 1120s unless we have received a s determination from irs there is also the outstanding issue concerning our status as a non-profit since we need to file a return we are submitting this return as we await a determination from irs concerning our s election respondent has no record of having received the above documents with edgenics’s filed and tax returns even considering the above statements allegedly associated with edgenics’s and tax returns petitioners offered no persuasive credible proof of timely mailing by petitioner or by petitioner’s attorney of a form_2553 on behalf of edgenics and respondent has no record of a form_2553 ever having been filed on behalf of edgenics on the evidence before us we reject petitioners’ claim that a form_2553 was filed with respondent on behalf of edgenics in date or at any other time and petitioners make no credible argument that they had reasonable_cause for the failure to do so edgenics does not qualify as an s_corporation for to reflect the foregoing this case will be restored to the general docket for trial or other_disposition of the remaining issues an appropriate order will be issued
